         Case 1:20-cr-00056-PAC Document 47
                                         46 Filed 05/18/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 18, 2020

BY ECF
The Honorable Paul A. Crotty
United States District Judge                                              5-18-2020
Southern District of New York                                             The stay is continued
Daniel Patrick Moynihan U.S. Courthouse                                   pending the Court's ruling on
500 Pearl Street                                                          the bail appeal. SO
New York, New York 10007                                                  ORDERED.


       Re:     United States v. Dacheng Zhen, 20 Cr. 56 (PAC)

Dear Judge Crotty:

        The Government respectfully writes to request that the Court stay Magistrate Judge Debra
Freeman’s May 14, 2020, decision granting the defendant, Dacheng Zhen’s, request for pretrial
release until the Court has had an opportunity to rule on the Government’s appeal. Judge Freeman
issued a stay through today’s date to permit the Government an opportunity to appeal. 1 As
discussed with defense counsel and the Court’s deputy last week, the Government filed a written
opposition to the defendant’s bail request today. Defense counsel has requested an opportunity to
reply to the Government’s submission, and to be heard by the Court by telephone, before the Court
issues its ruling.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                By: __________________________
                                                    Aline R. Flodr / Stephanie Lake /
                                                    Sheb Swett
                                                    Assistant United States Attorneys
                                                    (212) 637-1110/1066/6522

cc: Barry Zone, Esq. (by ECF)




1
  Judge Freeman’s decision also requires the defendant to meet all bail conditions before he is
released. Because the defendant has not yet satisfied the conditions, including by providing co-
signers or the cash portion of the bond, he will not automatically be released at the expiration of
Judge Freeman’s stay.
